Citation Nr: 0200797	
Decision Date: 01/23/02    Archive Date: 02/05/02

DOCKET NO.  95-17 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for chondromalacia of the 
right knee with postoperative residuals of a partial lateral 
meniscectomy and arthritic changes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to July 1976 
and from December 1990 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1994 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, denying the veteran's 
claim of December 2, 1993 for an increased rating for his 
service-connected right knee disorder.  An appeal followed.  
The Board in March 1997 remanded the matter for additional 
evidentiary and procedural development and such remand was to 
the RO in Winston-Salem, North Carolina, based on the 
veteran's change of residence.  By its rating decision of 
September 1998, the RO increased the rating assigned for mild 
degenerative arthritis of the right knee from 10 percent to 
20 percent under Diagnostic Code 5257 of the VA's Schedule 
for Rating Disabilities.  Further development of this matter 
was again requested by the Board in its remands of August 
1999 and October 2000.  Following the completion of those 
actions sought by the Board in its October 2000 remand, the 
RO in Cleveland, Ohio, entered a rating decision in June 2001 
denying the veteran's claim for an increased rating for 
chondromalacia of the right knee with postoperative residuals 
of a partial lateral meniscectomy and arthritic changes, 
under Diagnostic Code 5003-5260.  The RO found that, although 
recurrent subluxation or instability was not shown, there was 
evidence of arthritis and limitation of motion.  The 
limitation of motion in evidence was determined to be not 
more than 10 percent disabling, but there was found to be 
pain and fatigability causing additional limitation of 
motion, such that the assignment of a 20 percent rating, but 
none greater, was warranted.

It is also noteworthy that, following the issuance by the RO 
of the most recent supplemental statement of the case (SSOC) 
in June 2001, additional medical evidence was received 
relating to VA outpatient treatment received in December 
2000.  Such treatment is shown to have been received at a VA 
Eye Clinic in follow-up to prior treatment for conjunctivitis 
and the record of such treatment is a duplicate of one 
previously considered by the RO in its SSOC of June 2001.  In 
light of the nature of such treatment, a remand for issuance 
of a supplemental statement of the case is not found to be 
required.  38 C.F.R. § 19.31 (2001).  

The issue of the veteran's entitlement to an extraschedular 
evaluation of increased disability for his service-connected 
right knee disorder is addressed in the REMAND portion of 
this document.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested primarily by three-plus chondromalacia with 
postoperative residuals of a partial lateral meniscectomy and 
arthritic changes, with roughness and popping sensations of 
the kneecap, tenderness at the joint lines all around the 
kneecap, and flexion of the joint ranging from 116 to 140 
degrees with 0 degrees of extension.  

2.  Clinical evidence of right knee ankylosis, recurrent 
subluxation, lateral instability, or dislocation of semilunar 
cartilage with locking, pain, and effusion is not shown.

3.  Repeated use of the service-connected right knee is 
productive of constant aches and pains, with restricted 
movement of the right knee joint leading to early fatigue, 
swelling, pain, and a further restriction of flexion of the 
joint by 10-15 degrees.

4.  There is present with respect to the right knee a scar 
from surgical treatment of a torn meniscus, but without 
evidence of poor nourishment, repeated ulceration, tenderness 
or pain on objective demonstration, or an associated 
limitation of function involving such scar.



CONCLUSION OF LAW

The criteria for the assignment of an increased schedular 
evaluation for chondromalacia of the right knee with 
postoperative residuals of a partial lateral meniscectomy and 
arthritic changes, currently evaluated as 20 percent 
disabling, have not been met.  38 U.S.C.A. § 1155; Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 
4.40, 4.41, 4.42, 4.45, 4.59, and 4.71a, Diagnostic Codes 
5003-5260, 7803, 7804, 7805 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

It is noted that, pursuant to Stegall v. West, 11 Vet. App. 
268, 271 (1998), a remand by the Board confers upon a veteran 
or other claimant, as a matter of law, the right to 
compliance with the Board's remand order.  Moreover, the 
Board itself errs when it fails to ensure compliance with the 
terms of its remand.  Id.  

In this case, the Board remanded the issue on appeal to the 
RO in October 2000 in order to obtain certain evidentiary 
development.  All actions requested by the Board in the seven 
indented paragraphs of its October 2000 remand, with the 
exception of a readjudication of the claim in question under 
VAOPGCPREC 23-97 (providing for a separate rating for 
arthritis in the presence of disability involving recurrent 
subluxation and/or lateral instability).  While the 
aforementioned opinion of the VA's General Counsel was not 
specifically referenced in the SSOC of June 2001, the RO then 
determined that there was no basis for rating of the 
disability in question under the criteria for recurrent 
subluxation or instability, and the issue of separate ratings 
was in fact addressed in the SSOC prepared in March 2000.  To 
that end, it is determined that there has been substantial 
compliance with the Board's remand directives of October 
2000, such that, in the absence of any Stegall violation, the 
Board may now proceed to adjudicate the merits of the 
veteran's claim for increase.

It is also noteworthy that a significant change in the law 
was effectuated during the pendency of this appeal.  
Specifically, on November 9, 2000, the President of the 
United States signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  Among other things, this law eliminated the concept 
of a well-grounded claim, redefined and expanded the 
obligations of VA with respect to the duty to assist, and 
superseded the decision of the Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
cannot assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

As well, changes to the Code of Federal Regulations were made 
in response to the VCAA, as made effective November 9, 2000, 
except the changes to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R § 3.159(c), and those involving 
38 C.F.R. § 3.159(c)(4)(iii), which were made effective 
prospectively for claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)). 

As the veteran's claim for increase of December 1993 was 
pending when the aforementioned changes to the law and 
regulations were made effective, he is entitled to 
consideration of his claim under the version of the law or 
regulation most favorable to him.  Karnas, supra.  The Board 
has considered both the old and new legal authority 
pertaining to the VA's duty to assist and finds that the VCAA 
is more favorable to the veteran as it provides additional 
protections, and it will therefore be applied in this case.  
Karnas, supra.

Under the applicable changes in the law and regulations, VA 
has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  While 
it is indicated that the veteran was not specifically made 
aware of the VCAA in the SSOC of June 2001, he was duly 
notified by such document and through prior actions of the RO 
of the requirements for an increase in the schedular 
evaluation to be assigned for his service-connected right 
knee disorder.  Based thereon, VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed regarding the claim for increase herein 
under consideration.  Also, it is noted that VA has a duty 
under the VCAA to assist the veteran in obtaining evidence 
necessary to substantiate his claim, and the Board's three 
previous remands of this matter are clear evidence of its 
intent to ensure complete evidentiary and procedural 
development of this matter.  It is also noted that the 
veteran has not referenced any missing or other evidence that 
might aid him or may otherwise affect the outcome of the 
question now before the Board.  It is highly relevant as well 
that the veteran asks that the Board proceed to adjudicate 
this matter on the merits.

Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant, and, as such, further 
development requiring expenditure of VA resources is not 
warranted.  

In view of the foregoing, no possibility of prejudice to the 
veteran is found were the Board to proceed to adjudicate the 
merits of the issue now on appeal.  See Bernard v. Brown, 4 
Vet. App. 384 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-92).


Factual Background

Based on a showing by service medical records of an in-
service injury involving the right knee in January 1991 and 
an April 1991 excision of a torn lateral meniscus and cyst of 
the right knee, rating action was effected in August 1992, 
granting service connection for mild degenerative arthritis 
of the right knee.  A 10 percent schedular evaluation was 
assigned therefor under Diagnostic Code 5257.  

Received by the RO in Montgomery, Alabama, on December 2, 
1993, was the veteran's claim for increase for his service-
connected right knee disorder, the denial of which by the RO 
in October 1994 forms the basis of the instant appeal.  
Subsequent action of the RO in Cleveland, Ohio, in September 
1998 led to an increase in the rating assigned for the 
veteran's right knee disability from 10 to 20 percent, 
effective from December 2, 1993.  In connection with the 
foregoing appeal, various items of evidence were obtained, 
including records of VA and non-VA medical treatment; reports 
of VA medical examinations conducted in 1994, 1996, 1998, 
2000, and 2001; the transcript of an RO hearing afforded the 
veteran in January 1996, and various written statements of 
the veteran, which are briefly summarized below.

Among the items of evidence is a report of a VA examination 
in July 1994, wherein it was noted that the veteran ambulated 
with a limp favoring the right leg and with the assistance of 
a cane.  Use of a right knee brace was noted.  Clinical 
evaluation showed a healed surgical scar over the lateral 
aspect of the right knee.  There was shown to be minimal 
lateral and medial instability, without swelling or deformity 
of the knee joint.  An X-ray in August 1994 showed no 
skeletal abnormality of the right knee.  

On the occasion of an RO hearing in January 1996, the veteran 
testified that his primary symptoms involving the right knee 
consisted of stiffness, soreness, and some weakness.  The 
veteran likewise indicated that, if he remained on his feet 
too long, swelling of the right knee would occur.  It was 
also stated that he was beginning to experience a sensation 
that the right knee joint was to give away.  Testimony was 
received that he had not been examined or in receipt of 
medical treatment for the right knee since the VA examination 
in 1994, although he reported having previously exhausted his 
sick and annual leave in seeking medical care for his knee at 
VA facilities.  No time was noted to have been lost from his 
current job in an oil, lube, and inspection operation and no 
special accommodation had been required by his employer due 
to his right knee disablement.

On a VA examination in April 1996, the veteran reported that 
he continued to be employed as an auto worker and that he was 
experiencing significant pain and weakness of the right knee.  
In a seated position, there was full range of motion of the 
right knee.  Lateral joint line tenderness was present, but 
the right knee was stable to valgus and varus stress and the 
anterior/posterior drawer test was negative.  No effusion was 
present and the distal neurological examination was intact.  
The pertinent diagnosis was of status post right knee 
arthroscopy with open lateral meniscal repair and 
postoperative pain.

At the time of a VA medical examination in March 1998, the 
veteran reported that he was not working, but had begun a 
course of vocational rehabilitation training under VA in 
March 1997 for the study of architecture and drafting.  His 
primary complaint was of right knee pain.  No use of a cane, 
crutch, or walker was observed or reported.  There was 130 
degrees of flexion of the right knee, with 0 degrees of 
extension.  The Lachmann's test, as well as 
anterior/posterior drawer signs, were negative.  The 
McMurray's test was positive for a torn medial meniscus and 
produced considerable discomfort on the medial side.  The 
grind test was strongly positive for a chondromalacia of the 
kneecap, although there was no swelling.  Motor strength of 
the quadriceps and hamstrings was 4/5.  No ankylosis was 
indicated, although there was evidence of right thigh 
atrophy, with there being considerable wasting of the 
quadriceps muscles.  The diagnoses were of a torn medial 
meniscus of the right knee and moderate chondromalacia.  Pain 
was noted to be present on flexion of the right knee after 90 
degrees of flexion and with the McMurray's test, and 
fatigability and incoordination were found to result from 
weakness.  It was determined that repeated use of the right 
knee would create pain and fatigue problems, although there 
was no observed limitation of motion with repeated use.  X-
rays showed no arthritis, joint space narrowing, loose 
bodies, or osteophyte formation. 

A magnetic resonance imaging (MRI) study in April 1998 
disclosed no meniscal tear of the right knee, although there 
was shown to be an osteochondral defect in the anterior 
aspect of the lateral femoral condyle, but without 
significant chondromalacia.  X-rays in June 1998 were 
interpreted by a medical professional to identify a 
suggestion of arthritic changes of the right knee.  Another 
MRI in November 1999 disclosed a six-to-seven millimeter 
suspected osteochondral defect of the lateral femoral 
condyle, truncation of the anterior horn of the lateral 
meniscus with an increased signal, a linearly increased 
signal within the mid-portion of the lateral meniscus, and 
small to moderate joint effusion.

When examined by VA in January 2000, the veteran reported 
that he discontinued working in January 1997 to attend 
technical school in order to become an electrical engineer.  
He stated that he made use of a cane when taking long walks 
or upon climbing stairs.  A right knee scar was noted to be 
present.  Flexion of the right knee was to 125 degrees; 
extension was to 0 degrees.  He stopped short 5-10 degrees of 
full extension.  There was no evidence of instability, 
although the McMurray's test was productive of discomfort.  
There was a showing of three-plus chondromalacia on the grind 
test.  Slight weakness of the quadriceps due to pain was 
demonstrated, and strength of the affected muscles was found 
to be 4.5/5.  One centimeter of atrophy of the right thigh 
was shown; no atrophy of the calves was present.  X-rays were 
noted to identify arthritic-type changes.

Further VA examination in March 2001 revealed 135 degrees of 
flexion and 0 degrees of extension.  Motor strength of the 
quadriceps and hamstrings was 5/5 and indicia of instability 
were absent.  The grind test was positive for three-plus 
chondromalacia.  There was noted to be roughness and popping 
of the right knee, with tenderness at the joint lines all 
around the kneecap.  No swelling was observed.  Measurement 
of the circumference of each knee was equal.  No thigh 
atrophy was noted, and the right calf measured one centimeter 
less than the left, indicating muscle wasting due to right 
knee pathology.   X-rays demonstrated minimal spur formation 
at the patella, with a normal patella and joint.  

At that time, the veteran also indicated that he had 
undertaken vocational rehabilitation training from March to 
July 1997 for remedial courses for admission to a program of 
education in electrical engineering.  From September 1997 to 
December 1998, he reported having been enrolled at Saint 
Clair Community College, followed by a four-month period of 
training through April 1999 with Goodwill Industries.  
Beginning in May 1999, he took advanced courses at a 
technical center in electrical engineering and completed such 
coursework in March 2001.  It was noted that he was awaiting 
a job at the time of the March 2001 examination.  

In the opinion of the examiner, the veteran's three-plus 
chondromalacia of the right knee was severe enough to give 
him constant aches and pains, popping sounds, difficulties 
with walking, and increased susceptibility to falls.  
Repeated movement of the knee joint was opined to lead to 
early fatigue, swelling, pain, and possibly restriction of 
further flexion of the knee joint by 10 to 15 degrees.  

Legal Analysis

Entitlement to an Increased Schedular Evaluation for a Right 
Knee Disorder

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code (DC).  38 C.F.R. § 4.71a, DC 
5003.  Where the limitation of motion of the specified 
joint(s) is noncompensable under the appropriate DCs, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under DC 5003.  Id.  

Where there is ankylosis of the knee in a favorable angle in 
full extension or in slight flexion between 0 and 10 degrees, 
a 30 percent evaluation is for assignment.  Where ankylosed 
in flexion between 10 and 20 degrees, a 40 percent rating is 
assignable; where ankylosed in flexion between 20 and 45 
degrees, a 50 percent rating is assignable.  Extremely 
unfavorable ankylosis warrants a 60 percent rating.  
38 C.F.R. § 4.71a, DC 5256.

Impairment of the knee manifested by recurrent subluxation or 
lateral instability is ratable as 10 percent disabling where 
the impairment is slight; where there is moderate knee 
impairment, a 20 percent rating is for assignment; and where 
there is present severe knee impairment, a 30 percent 
evaluation is assignable.  38 C.F.R. § 4.71a, DC 5257.

Dislocation of semilunar cartilage with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, DC 5258.  Removal of 
semilunar cartilage, symptomatic, warrants a 10 percent 
rating.  38 C.F.R. § 4.71a, DC 5259.

Under DC 5260, where flexion of the leg is limited to 60 
degrees, a 0 percent rating is assignable.  Where there is 
flexion limited to 45 degrees, a 10 evaluation is for 
assignment.  Limited flexion of 30 degrees warrants a 20 
percent rating and a limitation of flexion to 15 degrees 
warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, where extension of the leg is limited to 45 
degrees, a 50 percent rating is for assignment.  Where 
extension is limited to 30 degrees, a 40 percent rating is 
assignable; where extension is limited to 20 degrees, a 30 
percent rating is assignable; where extension is limited to 
15 degrees, a 20 percent rating is assignable; where 
extension is limited to 10 degrees, a 10 percent rating is 
assignable; and where extension is limited to 5 degrees, a 0 
percent rating is for assignment.  38 C.F.R. § 4.71a, DC 
5261.

As well, in VAOPGCPREC 23-97 (Jul. 1, 1997), the VA General 
Counsel determined that, when a claimant has arthritis and 
instability of the knee, multiple ratings may be assigned 
under DCs 5003 and 5257.  Moreover, in VAOPGCPREC 9-98 (Aug. 
14, 1998), the VA Acting General Counsel determined that, 
even if the veteran did not have limitation of motion of the 
knee meeting the criteria for a noncompensable evaluation 
under DCs 5260 or 5261, separate evaluations could be 
assigned if there was evidence of a full range of motion 
"inhibited by pain."  

There is a showing in this matter of arthritis involving the 
right knee, but in association with limitation of motion, 
albeit at a noncompensable level.  Specifically, while 
extension is shown to have remained normal at 0 degrees, 
flexion of the right knee joint is shown to have ranged from 
116 to 140 degrees (140 degrees representing full flexion of 
the knee joint) on VA examinations performed from 1994 
through 2001.  See 38 C.F.R. § 4.71, Plate II (2001).  The 
degree to which flexion and/or extension of the right knee is 
limited, if any, does not warrant the assignment of a 
compensable evaluation under either DC 5260 or 5261, although 
a 10 percent rating is assignable under DC 5003 on the basis 
of arthritis and limited, but noncompensable, motion.  

Analysis of the evidence discloses no complaint or finding 
involving ankylosis of the right knee, such as would warrant 
rating under DC 5256.  There is only scant evidence of 
subluxation or instability of the right knee joint that is 
found early in the applicable appeal period, with there being 
no showing thereof on any VA examination from 1996 to the 
present.  As such, the provisions of DC 5257 are not for 
application.  The record does reflect that semilunar 
cartilage was removed in 1991, but rating under that DC would 
result in not more than a 10 percent rating.  Moreover, that 
10 percent rating could not be combined with a 10 percent 
rating for arthritis, as the limitation of motion utilized 
for rating of the arthritis is not shown by the evidence 
presented to be dissociable from any reduction in range of 
motion attributable to the meniscus removal.  See 38 C.F.R. 
§ 4.14 (2001).  Also, evidence is lacking as to a dislocation 
of semilunar cartilage with frequent locking, pain, and 
effusion, as required for a 20 percent rating under DC 5258.

It must also be emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  
The Board notes that under 38 C.F.R. § 4.40, the rating for 
an orthopedic disorder should reflect functional limitation 
which is due to pain, as supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  

As regards the joints, 38 C.F.R. § 4.45 provides that the 
factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Inquiry will be 
directed into these considerations:  (a) Less movement than 
normal (due to ankylosis, limitation or blocking adhesions, 
tendon-tie up, contracted scars, etc.);  (b) more movement 
than normal (from flail joint, resections, nonunion of 
fracture, relaxation of ligaments, etc.);  (c) weakened 
movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.);  (d) 
excess fatigability;  (e) incoordination, impaired ability to 
execute skilled movements smoothly;  (f) pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related 
considerations.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful 
motion is an important factor of disability, the facial 
expression, wincing, etc., on pressure or manipulation, 
should be carefully noted and definitely related to the 
joints.  Muscle spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by arthritis of the 
spine.  The intent of the schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  Crepitation either in the soft tissues such as 
the tendons or ligaments, or crepitation within the joint 
structures should be noted carefully as points of contact 
which are diseased.  Flexion elicits such manifestations.  
The joints involved should be tested for pain on both active 
and passive motion, in weight bearing and non-weight bearing, 
and, if possible, with the range of the opposite undamaged 
joint.

While not more than a 10 percent evaluation is assignable 
under DC 5003, there is a basis in this case for the 
assignment of a greater rating, pursuant to DeLuca, supra, on 
the basis of pain and functional loss.  Pain of the right 
knee is shown throughout, and as of March 1998, the record 
includes medical opinion, to the effect that the veteran's 
right knee impairment is productive of easy fatigability and 
incoordination and that repeated use of the right knee 
results in pain and fatigue problems.  Further input was 
offered by a VA medical examiner in March 2001 that repeated 
use of the right knee joint would lead to pain, swelling, and 
a further restriction of right knee flexion by 10-15 degrees.  
Based on the foregoing, an additional 10 percent rating, but 
none greater, is found to be warranted based on DeLuca 
considerations, rendering a combined schedular evaluation 
based on arthritis and limitation of motion, as well as pain 
and functional loss, of 20 percent.  

While the undersigned is mindful of the veteran's complaints 
as to the manifestations he experiences regarding the right 
knee, the objective medical data fail to corroborate his 
allegation of an increased level of severity of the 
disability in question, such that an increased rating is 
warranted.  On the basis of the foregoing, the undersigned 
concludes that a preponderance of the evidence is against the 
veteran's claim for the assignment of a schedular evaluation 
in excess of 20 percent for his service-connected right knee 
disorder.  

Entitlement to a Separate Rating for Scarring of the Right 
Knee

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 38 
C.F.R. § 4.25 (2001).  On the other hand, the evaluation of 
the same "disability" or the same "manifestations" under 
various diagnoses is prohibited.  38 C.F.R. § 4.14 (2001).  A 
claimant may not be compensated twice for the same 
symptomatology as such a result would overcompensate the 
claimant for the actual impairment of his earning capacity.  
Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, contrary to the provisions of 38 C.F.R. 
§ 4.14.  When, however, a veteran has separate and distinct 
manifestations attributable to the same injury, he should be 
compensated under different DCs.  Esteban v. Brown, 6 Vet. 
App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Here, there is presented the question of whether a separate 
rating is for assignment for the scarring of the veteran's 
right knee, due to surgical intervention for treatment of 
service-connected right knee disablement.  As the scarring is 
a separate and distinct manifestation that is ratable under 
differing DCs, no bar to the assignment of a separate rating 
is found.  See 38 C.F.R. § 4.14; Esteban, supra. 

As to the rating percentage to be assigned, review of the 
medical data compiled by VA and non-VA sources since the in-
service surgical procedure in 1991 fails to indicate that the 
veteran's right knee scarring is poorly nourished with 
repeated ulceration, such that a compensable rating is 
assignable under 38 C.F.R. § 4.118, DC 7803.  Similarly, 
evidence that the scarring is tender or painful on objective 
demonstration is lacking, and, thus, a compensable rating 
under DC 7804 is not in order.  Lastly, it is not shown on 
any recent examination or record of treatment that the 
veteran's service-connected right knee scarring is productive 
of any limitation of function of the right knee or leg, as 
required by DC 7805.  That being the case, it is concluded 
that a preponderance of the evidence shows that the healed 
scarring over the veteran's right knee area is not of such a 
nature or severity as to warrant the assignment of a separate 
compensable schedular evaluation.  





ORDER

The veteran' claim for an increased rating for chondromalacia 
of the right knee with postoperative residuals of a partial 
lateral meniscectomy and arthritic changes is denied.


REMAND

In this instance, the veteran has not directly raised the 
issue of extraschedular entitlement, although he has 
furnished oral and written testimony to the effect that 
treatment for his service-connected right knee disorder 
required him to utilize much, if not all, of his annual and 
sick leave when employed by the U. S. Government in the first 
half of the 1990s.  He likewise has asserted that right knee 
pain and other manifestations have rendered it difficult for 
him to undertake subsequent employment, although he reports 
having lost no time from those jobs due to his right knee 
disorder.  While it is apparent that the RO denied the issue 
of extraschedular entitlement without elaboration in its SSOC 
of June 2001, further action for compliance with the 
provisions of the VCAA and 38 C.F.R. § 3.321 are felt to be 
in order.

Accordingly, the issue of the veteran's entitlement to an 
increased rating based on extraschedular criteria for right 
knee disablement is hereby REMANDED to the RO for the 
following actions:  

1.  The RO should inform the veteran in 
writing of the elements of his claim for 
an extraschedular evaluation of increased 
disability for his service-connected 
right knee disorder under 38 C.F.R. § 
3.321(b)(1) and permit him the full 
opportunity to supplement the record as 
desired.  

2.  The RO should also advise the veteran 
in writing that he may submit proof in 
connection with his claim for increase 
filed in December 1993 that his service-
connected right knee disability has 
resulted in a marked interference with 
employment or frequent periods of 
hospitalization.  Such may include but is 
not limited to an up-to-date employment 
history containing a notation of all 
employment from 1992, including time lost 
from such employment due to his service-
connected right knee disability.  
Evidence from any employer documenting 
the effects of such disability on the 
veteran's ability to work may also be 
submitted, inclusive of sick leave 
records and evidence of concessions made 
to the employee because of the service-
connected disability in question.  If the 
veteran needs assistance in obtaining 
these records, he should notify the RO.  
The RO should thereafter attempt to 
obtain the identified evidence.

3.  The RO must also review the claims 
file and ensure that all notification and 
development actions required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, and its implementing 
regulations, are completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107), and the 
corresponding regulations, are fully 
complied with and satisfied.  

4.  Thereafter, the RO must then 
readjudicate the merits of the veteran's 
claim of entitlement to an extraschedular 
evaluation of increased disability for 
service-connected right knee disability, 
based on all the evidence of record and 
all governing legal authority, including 
the Veterans Claims Assistance Act of 
2000 and its implementing regulations.  
If such criteria are met, then the matter 
should be referred to the Undersecretary 
for Benefits or the Director of the 
Compensation and Pension Service for 
appropriate action.  

5.  If the benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with an 
SSOC, which must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The purpose of this remand is to obtain additional 
development.  No inference should be drawn regarding the 
final disposition of the claim in question as a result of 
this action.  

The law requires full compliance with all orders in this 
remand.  See Stegall, supra.  Moreover, this claim must be 
afforded expeditious treatment by the RO.  The law requires 
that all claims that are remanded by the Board or the Court 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, § 
302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2001) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44- 8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597a that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? In the section entitled "Appeal to the United States 
Court of Appeals for Veterans Claims," you are no 
longer required to file a copy of your Notice of Appeal 
with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

